

	

		II

		109th CONGRESS

		1st Session

		S. 1879

		IN THE SENATE OF THE UNITED STATES

		

			October 17, 2005

			Mr. Akaka introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To amend title 11, United States Code, to limit claims in

		  bankruptcy by certain unsecured creditors.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Bankruptcy Prevention Credit

			 Counseling Act of 2005.

		2.Reduction of

			 unsecured claimsSection

			 502(b) of title 11, United States Code, is amended—

			(1)in paragraph (8),

			 by striking or at the end;

			(2)in paragraph (9),

			 by striking the period at the end and inserting ; or; and

			(3)by adding at the

			 end the following:

				

					(10)such consumer

				debt is an unsecured claim arising from a debt to a creditor that does not

				have, as of the date of the order for relief, a policy of waiving additional

				interest for all debtors who participate in a debt management plan administered

				by a nonprofit budget and credit counseling agency described in section

				111(a).

					.

			

